Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6,11,12,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wimmer 6238605.
               With regard to claims 1,11,20,  Wimmer discloses a dental floss (col. 1, line 13) comprising a first strand of material twisted with a second strand of material at a twist density of between 60 twists/meter to 300 twists/meter, inclusive.  See col. 2, lines 61-65 which disclose a first strand (PTFE) that may be twisted around another material with a twist density of between 50 to 250 twists per meter, which range includes twist density values that are within applicant’s claimed range.  With regard to claim 11, note that the range of 180 twists/meter to 220 twists/meter is included in the range disclosed by Wimmer.
                With regard to claim 2, see column 2, lines 45-52 which disclose embodiments where the first and second strands may be different.  
           
                With regard to claim 3, note line 50 which discloses that the second strand may also be polytetrafluorethylene (PTFE).  
                With regard to claim 4, note that a covering (wax) may cover each of the first and second strands.  See col. 3, lines 33-38.
                With regard to claim 5, note example 2a in column 4, which discloses an embodiment where there is no coating on the first and second strands.
                With regard to claim 6, note that Wimmer discloses the material of the first strand to be PTFE (which is a thermoplastic) and the material of the second strand may be a polyamide or PTFE (thermoplastic), among other materials.
                With regard to claim 12, note that Wimmer discloses that the twisted floss embodiments may be subsequently flattened.  Thus, this inherently results in a floss that has alternating first section (the portion of the floss at a twist point) and second section (the portion of the floss located after a twist point, which would be flatter than the twist point) and thus having a greater width than the first section.

                 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer.
               Although Wimmer does not explicitly disclose the total thickness of the first and second strands to be within the denier ranges as recited in these claims, it would have been obvious to one skilled in the art to form the thickness of the floss disclosed by Wimmer to be within these claimed ranges, depending upon the total desired thickness and strength desired/required of the floss.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer 6238605 in view of Cielo et al 20120085365.
              With regard to claim 13, Wimmer does not disclose a body including a handle, a first arm, and a second arm spaced apart from the first arm, with the floss as recited in instant claim 1, coupled to and extending between the first arm and the second arm.  
             It would have been obvious to one skilled in the art to use the body/handle/first arm/second arm of Cielo et al with the floss of Wimmer, if one wished to utilize a hand held tool with the floss of Wimmer.
             With regard to claim 14, note that Wimmer/Cielo et al discloses the material of the first strand of the floss to be PTFE (which is a thermoplastic) and the material of the second strand may be a polyamide or PTFE (thermoplastic), among other materials.
             With regard to claims 15-17, although Wimmer/Cielo et al does not explicitly disclose the total thickness of the first and second strands to be within the denier ranges as recited in these claims, it would have been obvious to one skilled in the art to form the thickness of the floss disclosed by Wimmer/Cielo et al to be within these claimed ranges, depending upon the total desired thickness and strength desired/required of the floss.
                With regard to claim 18, note that the range of 180 twists/meter to 220 twists/meter is included in the range disclosed by Wimmer/Cielo et al.  See Wimmer, col. 2, lines 61-65.
               With regard to claim 19, note that Wimmer discloses that the twisted floss embodiments may be subsequently flattened.  Thus, this inherently results in a floss that has alternating first section (the portion of the floss at a twist point) and second section (the portion of the floss located after a twist point, which would be flatter than the twist point) and thus having a greater width than the first section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772